On January 4,1994, the Defendant was sentenced as follows:
Cause No. 10454: (ten) 10 years for the crime of Forgery.
*17DATED this 24th day of March, 1994.
Cause No. 10757: Count I, (twenty-five) 25 years with fifteen (15) years suspended for Accountability of Criminal Sale of Dangerous Drugs; Count II, (five) 5 years for Accountability of Criminal Sale of Imitation Dangerous Drugs.
Cause No. 10783: Counts III, IV and V, (ten) 10 years on each count, all suspended.
Said sentences in Count I and II in Cause No. 10757 shall run concurrently with each other and concurrently with the sentence imposed in Cause No. 10454. Counts III, TV and V in Cause No. 10783 shall run concurrently with each other but consecutively to the sentences imposed in Cause No. 10454 and Cause No. 10757; plus terms and conditions of probation as stated in the January 4,1994 Judgment. The Defendant shall receive credit for 176 days time served.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Brett Gamblin for representing himself in this matter.